IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ALAN T. BROOKS,                       §
                                       §
       Plaintiff Below,                §   No. 466, 2016
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
 MATT DENN,                            §   C.A. No. N16M-07-161
       Defendant Below,                §
       Appellee.                       §
                                       §

                          Submitted: October 6, 2016
                          Decided:   November 30, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 30th day of November 2016, upon consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, it appears to the

Court that:

      (1)     The appellant, Alan T. Brooks, filed this appeal from the Superior

Court’s dismissal of his complaint for a writ of mandamus and a declaratory

judgment. The State has filed a motion to affirm the judgment below on the

ground that it is manifest on the face of Brooks’ opening brief that his appeal is

without merit. We agree and affirm.
       (2)    A Superior Court jury convicted Brooks of multiple crimes, including

Murder in the First Degree, in 1987. Brooks was sentenced to life imprisonment.

Brooks’ convictions were affirmed on direct appeal.1

       (3)    On August 4, 2016, Brooks filed a complaint for a writ of mandamus

under 10 Del. C. § 564 and a declaratory judgment under 10 Del. C. § 6501 in the

Superior Court. Brooks sought issuance of a writ of mandamus to the Attorney

General’s Office for production of under seal criminal records relating to a witness

who testified at his 1987 trial and a declaratory judgment that he was entitled to the

records. Brooks claimed he was entitled to the records under Brady v. Maryland2

because the witness received a deal from the State in exchange for her statement

implicating Brooks and her testimony at trial, but falsely testified at trial that she

did not receive a deal or leniency from the State. Brooks unsuccessfully raised this

Brady claim in his fourth and fifth motions for postconviction relief under Superior

Court Criminal Rule 61.3




1
  Skinner v. State, 575 A.2d 1108 (Del. 1990).
2
  373 U.S. 83 (1963).
3
  Brooks v. State, 2012 WL 3595141, at *1 (Del. Aug. 21, 2012) (affirming the Superior Court’s
conclusion that Brooks’ Brady claim in his fifth postconviction motion was procedurally barred
under Rule 61); Brooks v. State, 2010 WL 2197622, at *1-2 (Del. June 2, 2010) (affirming the
Superior Court’s conclusion that Brooks’ Brady claim in his fourth postconviction motion was
procedurally barred under Rule 61 and the Superior Court’s denial of Brooks’ request for an
evidentiary hearing to review the records).


                                              2
       (4)    Upon initial review of the complaint, the Superior Court found that it

plainly appeared from the face of the complaint that Brooks was not entitled to

relief. The Superior Court dismissed the complaint. This appeal followed.

       (5)    In his opening brief, Brooks argues that the Superior Court erred in

dismissing his complaint because he was entitled to the documents under Brady

and he needed the documents to overturn his convictions. The exclusive remedy

for the relief sought by Brooks—production of documents he claims were

improperly withheld under Brady and that he wishes to use to overturn his

convictions—is under Rule 61.4 Brooks’ previous lack of success under Rule 61

does not mean he can now file a civil complaint to avoid the requirements of his

exclusive remedy under Rule 61. The Superior Court did not err in dismissing

Brooks’ complaint.




4
  Super. Ct. Crim. R. 61(a)(2). See also Marvel v. New Castle Cnty. Superior Court, 2016 WL
3563273, at *1 (Del. June 21, 2016) (affirming the Court of Chancery’s dismissal of complaint
alleging constitutional violations by this Court and the Superior Court and recognizing that
plaintiff’s exclusive remedy to overturn his convictions was under Rule 61); Wright v. State,
2015 WL 5766520, at *2 (Del. Oct. 1, 2015) (holding Rule 61 provided exclusive remedy for
appellant who sought writ of habeas corpus, writ of mandamus, and declaratory judgment to
overturn his convictions).


                                             3
     NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Collins J. Seitz, Jr.
                                          Justice




                                     4